Order entered January 14, 2020




                                                    In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-19-01022-CR

                          MARCEL LAKEIST WILLIAMS, Appellant

                                                     V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F16-42251-U

                                               ORDER
        The reporter’s record in this appeal is past due. When it was not timely filed, we notified

court reporter Sasha Brooks by postcard dated November 21, 2019 and directed her to file (1) the

reporter’s record, (2) written verification no hearings were recorded, or (3) written verification

appellant had not requested the reporter’s record by December 21, 2019. To date, the reporter’s

record has not been filed and we have had no communication from Ms. Brooks.

        We ORDER the reporter’s record filed on or before February 3, 2020. We caution Ms.

Brooks that the failure to file the reporter’s record by that date may result in the Court ordering

she not sit until the reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,

Presiding Judge, 291st Judicial District Court; to Sasha Brooks, office court reporter, 291st

Judicial District Court; and to counsel for all parties.

                                                       /s/   CORY L. CARLYLE
                                                             JUSTICE